                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                     UNITED STATES DISTRICT COURT                         September 13, 2019
                                      SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                          HOUSTON DIVISION

SEONG SONG, et al,                                          §
                                                            §
             Plaintiffs,                                    §
VS.                                                         §    CIVIL ACTION NO. 4:17-CV-01775
                                                            §
JFE FRANCHISING, INC., et al,                               §
                                                            §
             Defendants.                                    §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
             ON DEFENDANT JIM KIM’S MOTION FOR SUMMARY JUDGMENT

           This matter was referred to United States Magistrate Judge Dena Palermo to

conduct all further proceedings pursuant to 28 U.S.C. § 636. [ECF No. 75]. Pending

before Judge Palermo was Defendant Jim Kim’s motion for summary judgment. [ECF

No. 68]. On August 20, 2019, Judge Palermo filed a Report and Recommendation

(“R&R”) recommending that Defendant’s motion for summary judgment be denied.

[ECF No. 77]. The deadline for filing objections to the R&R has expired without any

objections being filed.

           The Court finds that Judge Palermo’s R&R is well founded and that it should be

adopted.1 Accordingly, it is ORDERED that:




1
    Since there were no objections filed, the Court did not conduct a de novo review.


1/2
          1. Judge Palermo’s R&R is ADOPTED in its entirety as the holding of the
              Court.

          2. Defendant’s motion for summary judgment is DENIED.

      It is so ORDERED.

      SIGNED on this 13th day of September, 2019.



                                            ___________________________________
                                            Kenneth M. Hoyt
                                            United States District Judge




2/2
